DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 9/30/22 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the support surface."  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites, “the second space regulating member… includes an engaging portion that engages with the first space regulating member.”  Claim 1, previously recited, “the second space regulating member is provided with a comb-shaped engaging portion that engages with the engaging portion of the first space regulating member.”  The Examiner understood the engaging portion of claim 7 to refer to the comb-shaped engaging portion of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. US 8,596,444 (“Nishida”) in view of Sasaki EP 0994445 A2 (“Sasaki”)
 Regarding claims 1 and 6, Nishida disclosed a paper sheet stacking device and its associated method for controlling the same comprising: 
 	a conveyance mechanism (including 28) that conveys paper sheets; 
 	a stacking mechanism including 
 		a stacking space (6) in which the paper sheets, which are conveyed by the conveyance mechanism, are stacked, 
 		a first space regulating member (22) that moves in a thickness direction of the paper sheets in the stacking space, 
 		a support member (see d in Figure 2) that extends in the moving direction of the first space regulating member and supports one side of the paper sheets in the stacking space, and 
 	a second space regulating member (31) that is provided to face the support member and moves in a direction toward and away from the support member; 
the first space regulating member is provided with a comb-shaped engaging portion that engages with the second space regulating member and that extends in the moving direction of the second space regulating member (see Figure 3B and 3C), and 
the second space regulating member is provided with a comb-shaped engaging portion that engages with the engaging portion of the first space regulating member and that extends in the moving direction of the first space regulating member (see Figures 3A-3C); and 
a controller (Figure 10) that controls the stacking mechanism, wherein the controller controls a position of the second space regulating member in accordance with an outer dimension of the paper sheets that are conveyed into the stacking space by the conveyance mechanism (as seen in at least Figure 10), and 
in stacking multiple types of paper sheets in the stacking space, controls such that the paper sheets are conveyed into the stacking space as same stacking space in an order of lengths thereof, starting from the paper sheets having a smallest length along another side intersecting the one side (see Figure 11B).  
Nishida taught moving the second space regulating member in a slightly arcuate path because it pivots about an axis while advancing and retracting. The claims, however, require translating motion.  Sasaki teaches a similar second space regulating member (810) that is provided to face a support member (808) and translates in a direction orthogonal to the support surface of the support member (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Sasaki within Nishida as a well-known reliable way to advance a top regulating plate to regulate for different sized sheets.  
Regarding claim 2, Nishida disclosed the support member supports a long side of rectangular paper sheets, and the second space regulating member moves along a short-side direction of the paper sheets in the stacking space (Figures 8A, 8B, 11A, and 11B).
Regarding claim 4, Nishida disclosed the second space regulating member is provided to extend in a direction intersecting with a conveyance direction in which the conveyance mechanism conveys the paper sheets into the stacking space (Figure 11A).  
Regarding claim 5, Nishida disclosed the controller controls the second space regulating member to move to a predetermined position after the paper sheets, which are stacked in the stacking space, are removed (see Figure 10 including through an iteration of a second dispensing).  
Regarding claim 7, Nishida disclosed the second space regulating member is formed in a flat plate shape, which includes an engaging portion that engages with the first space regulating member (Figures 3A-3C).  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection in response to the amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653